DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I and Species I, ie claim 1 and 10-11, with traverse in the reply filed on 6/16/21 is acknowledged.  The traversal is on the ground(s) that “aspects” recited specification are not the “aspects” not the same as those recited. This is not found persuasive because the three “aspects” discussed in the restriction was an arbitrary use of the term “aspect”; the “first aspect” as recited in the restriction was not meant to infer the specific “first aspect” etc. as they are recited in specification. Furthermore, the argument does not argue that there was a special technical feature among the restricted inventions. Thus there it is maintained that there is no special technical feature between the groups as recited in restriction. 
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian McGinn (Reg. No. 75445) on 6/29/21.


1. (Currently Amended) A light emitting type capsule treatment tool for irradiating light with a specific wavelength required for photoimmunotherapy, comprising: 
a power receiving coil formed by winding a conductive wire and configured to receive electric power supplied from an external transmission antenna via a magnetic flux; 
a magnetic member placed on an inner circumference of the power receiving coil; 
a light emitting member configured to be supplied with electric power from the power receiving coil and to emit the light with the specific wavelength; 
a capsule housing the power receiving coil, the magnetic member and the light emitting member; and 
a retaining portion configured to retain the capsule at an intended point in a body, 
wherein the retaining portion includes a portion of the conductive wire 

Allowable Subject Matter
Claims 1, 10-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20050154294 to Uchiyama et al.; US 20140378760 to Ito et al.; US 20130172672 to Iddan et al.; JP 2016127700 to Yoshinori et al.; JP 2007020951 to Tanaka et al.; US 20090018396 to Tanaka et al. Uchiyama and Ito both disclose capsules with a magnetic member, power receiving coil and an LED. Tanaka and Yoshinori disclose capsules with various elements within their housing. Iddan and Tanaka(s) .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792